Title: To George Washington from Brigadier General John Paterson, 15 July 1780
From: Paterson, John
To: Washington, George


					
						
							Sir
						
						West point [N.Y.] July 15th 1780.
					
					I have this moment heard it reported by Officers in Camp, that I have sent a petition to you, by General McDougall, to be continued with my Brigade on West point, when the Army shall take the field. I am certain if General McDougall has made such a representation he has done it through misapprehension, from mistaking my meaning entirely. I took an opportunity to represent to him, the weakness of my Brigade, the particular circumstances they were then under, with those that had attended them for eighteen months past; that they had never been called on parade for exercise, except a few days when Count De Estaing was expected at New York; nor would the circumstances of the Garrison admit of it. That they must therefore be supposed to have lost their

discipline. That the recruits expected were undisapplined, of which I must receive a greater proportion than the Brigades, as my Regiments were then the smallest. That if we were continued here employed on the works as usual, under those circumstances, untill the moment we were to take the field; I thought the honor of my self and officers concerned: for this reason I beged him to make a representation to your Excellency, and that if we were to take the field (which I had no doubt of) we might be the first, and by that means have some opportunity of disciplining our Troops, previous to our acting, not only in the most critical moment, but in presence of, and in conjunction with a disciplined Army of Foreigners. This was not done with an Idea of gaining a superiority, but that we should not be singled out as the most undisciplined, which must otherwise be the case.
					This Sir was my true meaning in applying to General McDougall, and I was so far from wishing to be continued at this post, that I had much rather, and indeed must beg your Excellency to except my resignation, if I am to be left, when the others take the field.
					Your Excellency must be sencible, that the feelings of an officer, are exceeding delicate. It would pass the bounds of the most wretched state, to be thought unwilling to expose a life in so glorious a cause.
					The freedom I take in expressing my real sentiments, on this subject, your Excellency will excuse: I am forced to do it, my reputation, I am sure will suffer by disiging persons, spreading such reports in ⟨the⟩ Army to my disadvantage. I must therefore claim it as my right to be the first that is removed from this post. I am with respect and esteem your Excellencies most Obedient Humble servant.
					
						John Paterson
					
				